         Case 1:20-cv-00387-PB Document 6 Filed 04/02/20 Page 1 of 17


                                                               RECEIVED 4/1/2020




                           THE STATE OF NEW HAMPSHIRE
                                 SUPERIOR COURT
                               ROCKINGHAM COUNTY


      I, Jennifer M. Haggar, Clerk of the Superior Court of the State of New Hampshire

for the County of Rockingham, the same being a court of record having a seal, and having

custody of the records of the said Superior Court, do hereby certify that the attached are

true copies of Complaint, Summons in a Civil Action, Return of Service and Notice to

State Court of Removal of Civil Action in the action 218-2020-CV-00219 Joseph H.

Duffin, II v. DXC Technology Services, LLC of said Superior Court.




                                                                         Jennifer M. Haggar, Clerk of Court
                                                                                  March 31, 2020


                                               In witness whereof I have hereunto set my hand
                                                   and affixed the seal of said Superior Court at

                                                              this 30th day of March A.D. 2020




                                                                                 Clerk of Superior Court




                        This is a Service Document For Case: 218-2020-CV-00219
                                       Rockingham Superior Court
                                            4/1/2020 10:38 AM
                                                                                                                         Filed
                                                                                                 File Date: 3/27/2020 4:26 PM
          Case 1:20-cv-00387-PB Document 6 Filed 04/02/20 Page 2 of 17                           Rockingham Superior Court
                                                                                                            E-Filed Document




                            THE STATE OF NEW HAMPSHIRE

ROCKINGHAM, SS                                                                    SUPERIOR COURT

                                        218-2020-cv-00219

                                    JOSEPH H. DUFFIN, II
                                     10 Nottingham Road
                                     Windham NH 03087

                                                  v.
                                                                                     True Copy Attest
                          DXC TECHNOLOGY SERVICES, LLC
                                  1775 Tyson Blvd
                                  Tysons VA 22102                                    Jennifer M. Haggar, Clerk of Court
                                                                                             March 30, 2020


            NOTICE TO STATE COURT OF REMOVAL OF CIVIL ACTION

       PLEASE TAKE NOTICE that on the 27th day of March 2020, Defendant DXC

Technology Services, LLC filed a Notice of Removal, a copy of which is attached hereto, with the

United States District Court for the District of New Hampshire. This case is now removed to the

United States District Court for the District of New Hampshire.

       Respectfully submitted on this 27th day of March, 2020.



                                               /s/   Christopher Cole
                                               Christopher Cole (NH Bar No. 8725)
                                               SHEEHAN PHINNEY
                                               1000 Elm Street, 17th Floor
                                               Manchester, NH 03101
                                               Phone: 603.668.0300
                                               CCOLE@sheehan.com


                                               /s/   Megan Carrier
                                               Megan Carrier (NH Bar No. 20352)
                                               SHEEHAN PHINNEY
                                               1000 Elm Street, 17th Floor
                                               Manchester, NH 03101




                         This is a Service Document For Case: 218-2020-CV-00219
                                        Rockingham Superior Court
                                             4/1/2020 10:38 AM
          Case 1:20-cv-00387-PB Document 6 Filed 04/02/20 Page 3 of 17



                                             Phone: 603.627.8103
                                             mcarrier@sheehan.com

                                             ATTORNEYS FOR THE DEFENDANT




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 27th day of March 2020, the foregoing was filed with the Clerk

of Court through the Court’s ECF system. A copy of the foregoing has also been sent to:

                                       Jason R.L. Major
                                       116 Lowell Street
                                    Manchester, NH 03104
                                         603-668-7272
                                   JMajor@backusmeyer.com

                                                     /s/ Christopher Cole
                                                     Christopher Cole
                     Case 1:20-cv-00387-PB Document 6 Filed 04/02/20 Page 4 of 17

                              THE STATE OF NEW HAMPSHIRE
                                             JUDICIAL BRANCH
                                               SUPERIOR COURT
Rockingham Superior Court                                                                          Telephone: 1-855-212-1234
Rockingham Cty Courthouse/PO Box 1258                                                          TTY/TDD Relay: (800) 735-2964
Kingston NH 03848-1258                                                                            http://www.courts.state.nh.us


                                    SUMMONS IN A CIVIL ACTION



Case Name:             Joseph H Duffin, II v DXC Technology Services, LLC
Case Number:           218-2020-CV-00219

Date Complaint Filed: February 18, 2020
A Complaint has been filed against DXC Technology Services, LLC in this Court. A copy of the
Complaint is attached.

The Court ORDERS that ON OR BEFORE:
April 10, 2020        Joseph H Duffin II shall have this Summons and the attached Complaint
                      served upon DXC Technology Services, LLC by in hand or by leaving a
                      copy at his/her abode, or by such other service as is allowed by law.
May 01, 2020                   Joseph H Duffin II shall electronically file the return(s) of service with this
                               Court. Failure to do so may result in this action being dismissed without
                               further notice.
30 days after Defendant        DXC Technology Services, LLC must electronically file an Appearance
is served                      and Answer or other responsive pleading form with this Court. A copy of
                               the Appearance and Answer or other responsive pleading must be sent
                               electronically to the party/parties listed below.

Notice to DXC Technology Services, LLC: If you do not comply with these requirements you will be
considered in default and the Court may issue orders that affect you without your input.
Send copies to:
 Jason R.L. Major, ESQ                     Backus Meyer & Branch LLP 116 Lowell St PO Box 516
                                           Manchester NH 03105-0516
  DXC Technology Services,                 1775 Tysons Blvd Tysons VA 22102
  LLC
                                                                 BY ORDER OF THE COURT

February 25, 2020                                                Jennifer M. Haggar
                                                                 Clerk of Court
(126987)
                                                              True Copy Attest


                                                              Jennifer M. Haggar, Clerk of Court
                                                                      March 30, 2020
NHJB-2678-Se (07/01/2018)         This is a Service Document For Case: 218-2020-CV-00219
                                                 Rockingham Superior Court
                                                      4/1/2020 10:38 AM
                     Case 1:20-cv-00387-PB Document 6 Filed 04/02/20 Page 5 of 17


                              THE STATE OF NEW HAMPSHIRE
                                         JUDICIAL BRANCH
                                            SUPERIOR COURT
Rockingham Superior Court                                                           Telephone: 1-855-212-1234
Rockingham Cty Courthouse/PO Box 1258                                           TTY/TDD Relay: (800) 735-2964
Kingston NH 03848-1258                                                             http://www.courts.state.nh.us


                                      JOSEPH H DUFFIN II
                                  INSTRUCTIONS FOR SERVICE
                                 BY THE SHERIFF’S DEPARTMENT


Case Name:             Joseph H Duffin, II v DXC Technology Services, LLC
Case Number:           218-2020-CV-00219
Instructions for: Joseph H Duffin II
The attached Summons must be sent to the Sheriff’s Department for service. Service must be completed
on or before April 10, 2020.
Further action is required by you
You must:
   Print two copies of the Summons per defendant
   Print two copies of the Notice to Defendant per defendant
   Print two copies of the Complaint filed with the Court per defendant
   Make two packets for service. Each packet should contain:
             o One Summons
             o Once Notice for Defendant
             o One Complaint filed with the Court
   Mail or hand deliver the packets to the Sheriff’s Department in the county where each
      defendant resides.
Sheriff Departments in New Hampshire:
Belknap County Sheriff’s Department:         Hillsborough County Sheriff’s Department:
Carroll County Sheriff’s Department:         Merrimack County Sheriff’s Department:
Cheshire County Sheriff’s Department:        Rockingham County Sheriff’s Department:
Coos County Sheriff’s Department:            Strafford County Sheriff’s Department:
Grafton County Sheriff’s Department:         Sullivan County Sheriff’s Department:

*If one or more of the parties resides out of state, please click here for the requirements*
Service must be made upon the defendant before April 10, 2020.

If the Sheriff is unable to complete service by April 10, 2020 you will receive a “Notice of Incomplete
Service” from the Sheriff’s Department. You may request that new paperwork be issued by electronically
filing a Request for Documents. There is a fee for this request.

The Sheriff will mail the ‘Return of Service’ to you. You MUST electronically file the ‘Return of Service’
with the court by May 01, 2020.

If service is not made as directed, no further action will occur and the case may be dismissed by
the court.


NHJB-2678-Se (07/01/2018)
                     Case 1:20-cv-00387-PB Document 6 Filed 04/02/20 Page 6 of 17

                   Important Service Information for Sheriff
                                        Do not file this with the court
                            Provide this information to the Sheriff’s Department.
                             See Instructions for Service for more information.
                                              PLEASE PRINT CLEARLY
Date:                                                     Case #:
Who are you requesting to be served?
Please provide whatever information you know
Name:
Address for service (no P.O. boxes):
                                                                 APT #:


Home phone #:                                      Cell phone #:
Sex:       Male             Female                 Race:
Last 4 digits of SS#: xxx-xx-                                                    D.O.B.
Work name & address:


Special instructions for service (i.e. directions, best time to serve, cautions, etc.):



Vehicle description/license plate:


Your Information:
Name (please print):
Residential address:                                             Mailing address:



Phone number to contact you during business hours:
                                           Alternate #:


                                                                 Signature

          ♦IN-HAND SERVICE WILL INCUR EXTRA COSTS DUE TO ADDITIONAL TRAVEL♦

SHERIFF OFFICE USE ONLY: (This will vary by Sheriff’s Office)
Fees Paid: $                         Cash #:                    Check#:
Id#:             Waiver:               Money Order#:                            Credit Card:
Sheriff File #                                                            Authorization #:


NHJB-2678-Se (07/01/2018)
                     Case 1:20-cv-00387-PB Document 6 Filed 04/02/20 Page 7 of 17
Instructions for filing the Return of Service:
If you are working with an attorney, they will guide you on the next steps. If you are going to
represent yourself in this action, go to the court’s website: www.courts.state.nh.us, select the
Electronic Services icon and then select the option for a self-represented party.

    1. Select “I am filing into an existing case”. Enter 218-2020-CV-00219 and click Next.
    2. When you find the case, click on the link follow the instructions on the screen. On the “What
       would you like to file?” screen, select “File Other Document” and choose “Return of Service”.
    3. Scan the Return of Service packet and follow the instructions in the electronic filing program to
       upload the Return of Service to complete your filing.
    4. If the sheriff was unable to serve the paperwork, you can request new paperwork by filing a
       Request for Documents. On the “What would you like to file?” screen, select “File Other
       Document” and choose “Request for Reissued Summons” from the menu and upload the
       Request for Documents form.


FAILURE TO FILE THESE DOCUMENTS MAY RESULT IN YOUR CASE BEING DISMISSED.

February 25, 2020                                       Jennifer M. Haggar
Date                                                    Clerk of Court

You can access documents electronically filed through our Case Access Portal by going to
https://odypa.nhecourt.us/portal and following the instructions in the User Guide. In that process you
will register, validate your email, request access and approval to view your case. After your
information is validated by the court, you will be able to view case information and documents filed in
your case.




NHJB-2678-Se (07/01/2018)
                     Case 1:20-cv-00387-PB Document 6 Filed 04/02/20 Page 8 of 17


                               THE STATE OF NEW HAMPSHIRE
                                          JUDICIAL BRANCH
                                            SUPERIOR COURT
Rockingham Superior Court                                                        Telephone: 1-855-212-1234
Rockingham Cty Courthouse/PO Box 1258                                        TTY/TDD Relay: (800) 735-2964
Kingston NH 03848-1258                                                          http://www.courts.state.nh.us


                                       NOTICE TO DEFENDANT
Case Name:                  Joseph H Duffin, II v DXC Technology Services, LLC
Case Number:                218-2020-CV-00219
You have been served with a Complaint which serves as notice that this legal action has been filed
against you in the Rockingham Superior Court. Review the Complaint to see the basis for the
Plaintiff’s claim.
Each Defendant is required to electronically file an Appearance and Answer 30 days after service.
You may register and respond on any private or public computer. For your convenience, there is also
a computer available in the courthouse lobby.
If you are working with an attorney, they will guide you on the next steps. If you are going to
represent yourself in this action, go to the court’s website: www.courts.state.nh.us, select the
Electronic Services icon and then select the option for a self-represented party.
       1. Complete the registration/log in process. Click Register and follow the prompts.
        2. After you register, click Start Now. Select Rockingham Superior Court as the location.
        3. Select “I am filing into an existing case”. Enter 218-2020-CV-00219 and click Next.
        4. When you find the case, click on the link and follow the instructions on the screen. On the
           “What would you like to file?” screen, select “File a Response to Civil Complaint”. Follow
           the instructions to complete your filing.
        5. Review your Response before submitting it to the court.

IMPORTANT: After receiving your response and other filings the court will send notifications and
court orders electronically to the email address you provide.
A person who is filing or defending against a Civil Complaint will want to be familiar with the Rules of
the Superior Court, which are available on the court’s website: www.courts.state.nh.us.
Once you have registered and responded to the summons, you can access documents electronically
filed by going to https://odypa.nhecourt.us/portal and following the instructions in the User Guide. In
that process you will register, validate your email, request access and approval to view your case.
After your information is validated by the court, you will be able to view case information and
documents filed in your case.


If you have questions regarding this process, please contact the court at 1-855-212-1234.




NHJB-2678-Se (07/01/2018)
                                                                                                                 Filed
                                                                                        File Date: 2/18/2020 11:21 AM
Case 1:20-cv-00387-PB Document 6 Filed 04/02/20 Page 9 of 17                             Rockingham Superior Court
                                                                                                    E-Filed Document




                                                                        218-2020-CV-00219




                                                                     True Copy Attest


                                                                     Jennifer M. Haggar, Clerk of Court
                                                                             March 30, 2020




            This is a Service Document For Case: 218-2020-CV-00219
                           Rockingham Superior Court
                                4/1/2020 10:38 AM
Case 1:20-cv-00387-PB Document 6 Filed 04/02/20 Page 10 of 17
Case 1:20-cv-00387-PB Document 6 Filed 04/02/20 Page 11 of 17
                                                                                                          Filed
                                                                                   File Date: 3/9/2020 2:47 PM
Case 1:20-cv-00387-PB Document 6 Filed 04/02/20 Page 12 of 17                     Rockingham Superior Court
                                                                                            E-Filed Document




                                                                   218-2020-CV-00219




                                     True Copy Attest


                                    Jennifer M. Haggar, Clerk of Court
                                            March 30, 2020




            This is a Service Document For Case: 218-2020-CV-00219
                           Rockingham Superior Court
                                4/1/2020 10:38 AM
Case 1:20-cv-00387-PB Document 6 Filed 04/02/20 Page 13 of 17
Case 1:20-cv-00387-PB Document 6 Filed 04/02/20 Page 14 of 17
Case 1:20-cv-00387-PB Document 6 Filed 04/02/20 Page 15 of 17
Case 1:20-cv-00387-PB Document 6 Filed 04/02/20 Page 16 of 17
Case 1:20-cv-00387-PB Document 6 Filed 04/02/20 Page 17 of 17
